Seawell, J.
delivered the opinion of the Court:
This may be a hard case, but sitting in a court of law, the plaintiff must prevail. We cannot look into the equitable claim of persons who are, or are not parties, but must dispose of each case as the rules of law direct. Whether, therefore, the plaintiff has parted with the beneficial interest in the bond on which suit is brought so as to enable such assignee in equity to discharge it, must be referred to the *633rules of a court of equity. According to the rules of law, the right of action still remains in him, and as such must be respected. He having done no act which in law has passed his interest, nor which in law has defeated such right of action, there is nothing by which a court of law can restrain him. The idea of defendant’s paying in good faith to one he supposed authorised to receive, is entirely excluded, from the circumstance of his taking a bond of indemnity. As to him, therefore, he acted with his eyes open, and during the pendency of the present action.
Wherefore, we are all of opinion, that the rule for a new trial, be discharged.